Citation Nr: 1637943	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right lower extremity.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Army from October 1967 to September 1970, including service in Vietnam.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in which the Veteran's claim of entitlement to service connection for bilateral varicose veins was denied.  (Service connection for left lower extremity varicose veins was subsequently granted in a rating decision issued by the Houston, Texas RO in May 2011).  The Veteran is also appealing an August 2012 rating decision issued by the Houston RO in which his claim of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was denied.  The Houston RO certified the case to the Board.

In his May 2011 VA Form 9, the appellant submitted a written request for a Board videoconference hearing.  He was subsequently scheduled for a Board videoconference hearing to be held on February 10, 2015.  Approximately three weeks before the hearing, the appellant's attorney wrote a letter to the Board and asked that the videoconference hearing be cancelled.  Neither the appellant nor his attorney has asked that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704 (d).

In November 2015, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a vascular surgeon was rendered in April 2016.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board notes that the Veteran's claim of entitlement to TDIU by reason of service-connected disability is now, in light of the Board's grant of service connection for right lower extremity varicose veins, as set forth below, inextricably intertwined with the rating of that disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, further appellate consideration will be deferred and the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below.  That matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the appellant's currently diagnosed right leg varicose veins are etiologically related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for varicose veins of the right lower extremity have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.159, 3.326(a).  Given the fully favorable decision on the matter of service connection for varicose veins of the right lower extremity contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran in relation to the issue of entitlement to service connection for right leg varicose veins constitutes harmless error. 

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Furthermore, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was discharged from active military service in 1970; his military occupational specialty (MOS) was armor crewman.  He has stated that he was a tank driver and that he had to change and repair tank tracks which involved a lot of leg force.  After service, in 1971, the Veteran underwent a left leg vein stripping procedure.  The Veteran is service-connected for left leg varicose veins and for the residual scarring from left leg vein stripping procedures.  He argues that his currently diagnosed right leg varicose veins are etiologically related to his active service just like his left leg varicose veins are related.  

The evidence of record indicates that the Veteran underwent a service separation examination in July 1970.  The examiner indicated that the Veteran's right lower extremity was normal and that his vascular system was normal.

The evidence of record includes a September 2008 private physician statement from a doctor who had treated the Veteran for varicose veins since February 2007.  The physician stated that the Veteran had an extensive history of bilateral varicosities of the legs.  He noted that the varicosities were extensive and had come on at a relatively young age.  The private physician opined that it was difficult to state whether or not the Veteran's prolonged standing and sitting in tight quarters in service actually caused the varicosities, but that those activities and other military activities could exacerbate already existing problems with venous anatomy.

An August 2009 written statement from the appellant's sister indicated that varicose veins were not a condition that ran in their family.

The Veteran was afforded a VA medical examination in February 2011.  The examiner concluded that the Veteran's left lower extremity varicose veins were related to service and also indicated that the Veteran's leg cramps and claudication were not related to service.  The examiner did not indicate whether or not the left leg varicose veins had any etiological relationship to the varicose veins of the right lower extremity.  The examiner did note that persons with occupations that involved prolonged standing or sitting were more likely to have varicose veins.  The examiner further stated that the Veteran did have an in-service job with prolonged sitting as a tank driver and that he had increased his intra-abdominal pressure while forcing treads back onto tanks.

The April 2016 VHA vascular surgeon's medical expert opinion states that he reviewed the claims file and noted the Veteran's service-connected varicose veins of the left lower extremity.  The vascular surgeon also stated that patients with a predisposition are more susceptible to develop bilateral venous reflux disease and varicosities.  The vascular surgeon further stated that driving a tank could exacerbate the signs and symptoms of venous reflux disease and varicosities.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  On the facts of this particular case, the Boards finds the evidence is at least in equipoise as to whether or not the Veteran's right leg varicose veins are etiologically related to service or to the service-connected left leg varicose veins.  It appears that varicose veins are related to prolonged sitting and standing and that the pathological processes leading to varicose veins tend to occur bilaterally rather than unilaterally.  This being the case, it is at least as likely as not that the same things that caused the service-connected left lower extremity varicose veins also caused the right leg varicose veins.  Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his right let varicose veins were either caused by his active duty or by his service-connected left leg varicose veins.  38 U.S.C.A. § 5107(b).  Therefore, entitlement to service connection for varicose veins of the right lower extremity is granted. 


ORDER

Service connection for varicose veins of the right lower extremity is granted.


REMAND

The Board notes that the appellant's claim of entitlement to a total disability rating for compensation purposes based upon individual unemployability is inextricably intertwined with the claim of entitlement to service connection for right leg varicose veins, which claim was granted in the decision above.  In other words, until the AOJ assigns a rating for the right lower extremity varicose veins, the TDIU claim can not properly be adjudicated.  Therefore, consideration of the issue of entitlement to TDIU must be deferred pending the development delineated below. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Obtain all outstanding VA treatment records and associate them with the evidence of record. 

3.  Contact the Veteran and obtain the names and addresses of all private medical care providers who have treated him for any service-connected disability since 2011.  After securing the necessary release(s), obtain all outstanding records.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The Veteran and his attorney must also be informed of the negative results and be given the opportunity to secure the records.

5.  Thereafter review the Veteran's TDIU claim.  If any additional evidentiary development is required, such as a medical examination to ascertain the combined effect of service-connected disability on the Veteran's ability to work, undertake the development. 

6.  Then re-adjudicate the Veteran's TDIU claim.  (This might likely be done in conjunction with the award of any rating deemed appropriate for the right leg varicose veins.)  The re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories. 

7.  If the benefit sought remains denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


